Case 20-34576-KLP   Doc 46   Filed 01/12/21 Entered 01/12/21 16:29:04   Desc Main
                             Document     Page 1 of 7
Case 20-34576-KLP   Doc 46   Filed 01/12/21 Entered 01/12/21 16:29:04   Desc Main
                             Document     Page 2 of 7
Case 20-34576-KLP   Doc 46   Filed 01/12/21 Entered 01/12/21 16:29:04   Desc Main
                             Document     Page 3 of 7
Case 20-34576-KLP   Doc 46   Filed 01/12/21 Entered 01/12/21 16:29:04   Desc Main
                             Document     Page 4 of 7
Case 20-34576-KLP   Doc 46   Filed 01/12/21 Entered 01/12/21 16:29:04   Desc Main
                             Document     Page 5 of 7
Case 20-34576-KLP   Doc 46   Filed 01/12/21 Entered 01/12/21 16:29:04   Desc Main
                             Document     Page 6 of 7
Case 20-34576-KLP   Doc 46   Filed 01/12/21 Entered 01/12/21 16:29:04   Desc Main
                             Document     Page 7 of 7
